      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 1 of 43 PageID 24



STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

The   foregoing instrument was
                                               of,
                                    sworn   to or affirmed
                                                        day  and   signed before me this
                                               by personally                               who is                  known to         me

or   who has   produced                                            •identification and who did   [ ]   did not   [ ]   take   an   oath.



PAT FRANK
As Clerk of the Court




As   Deputy Clerk                                                                     Notary Public


                                                                                      Typed or Printed Name




        cocv1297   (Rev 07-08-09)                              •
                                                                                                                   Page 2 of 2
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 2 of 43 PageID 25




STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

                                                                                                                          NOV 2 2 2019

                                                                                 of,
The   foregoing     instrument       was sworn                          to    or
                                                                                     affirmel signed
                                                                                              and        before   me   this          day
                                                                                     by    1;0 VaAd‘x 0-0-(03           who is personally known to me
or   who has   produced                                                                          identification and who did
                                                                                                                               [AP]
                                                                                                                               did not [ ] take an oath.



PAT FRANK
As Clerk of the Court
                                                -
                                                      s•Vo        ...
                                                                             k,/,    0




            C                        c ite,.
                                     "        e---   -"
                                                          6:t..,-',P,          %c•-* %


                lerk
                                                   ..
                                               ‘-', ..1...
                                                                ,-4.1I'V.3       %...C::i.
As   Deputy                              ,'                                       ,..!
                                                                                                                        Notary Public
                                                                                •


                                         ,o,‘..,          ...                  ,s;..•
                                                      •   -   Jra v      -    .ft-


                                                                                                                        Typed or Printed Name




         cocv1297   (Rev 07-08-09)                                                                                                          Page 2 of 2
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 3 of 43 PageID 26



     DO\VI 1A18qE
Trl               t   KO- L               0c.
                               cOo\led OAManor
 --V.Pe      Ô ,t
                      ctrncit           •

                                      \Cro
                                                .•-'
                                                                              _




•\ft         aius      \ti'sucec,\P         a              cw-, acc.tf_4,
        as\e_ o,             Abo\ oto-Vto                             41\(,
                                            --‘oRA 2\noct
 •
       -
           :•,(AmffUns
             eks              3                              N3OD
 11D(c_olh               leaH         eC.       on          me, \a-aiLosc,
                  •   i Ua\ci_                                        iplt\cc
 wo                       m-9-) he'                    r
                                                                                  •




                       -401r1                      c+tYA         to
     UT,                 Mc(\e,                 ts pan
                             çÇ       3,\ct ccuAt.
      di3\                                                        L C-ece
                                            \e*
       Ce-Qc)cc\\.0
                       \\0                                 Acla\C\e—
                                                                a.tonalf
                              ce_0.\c\c-a oaV
                                                                 accstrq-eate6
      A-Nok :o3m,    \b                     c   \\Ot cinA  etv
        \lovocnouv....                      _
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 4 of 43 PageID 27



                            Oa 4( her
                                                    Õ, fiat
So, L         cectOr)
                      Add                  hack
                                                                        _




ac)          c.he.               Me LL                  pcaiLd,
                     \\m\4) /%
                      en+                                  i,pctrnc
P.                                                    4ieb
         \\Ing,       W.C\   U.* aa                        fraUtd,
                      ne\le,C nipfa                       -ff15
                                     ifqinq A-0 WidtTs164
                                                                        _




                     3-- Was
1-Yff.         A.ecnen*, L           (Ne            sect\ t,n
                                                             acul
,t.                 Ofaec            01, ip,,4
L.(      o        b     \Of-Nrk-c.
                   mort-e.'s- 4-(9 pUt can
 Çç          \re-4
             krit    TO\ k-O sub
                     Ciced,& uecaui.                  -Nobneci).
                                                    -°cdef
      woG               \v10, ah\\6
 b\cv.06                           QQ0,     ne-\-
                 6.ea_u6,                  wuSd ok
(1\0\e               Qc_k   asc)          4WA.0                 St-It

 MO() kand cuoce                                      arik
 icx\\           Pan ro\- pr,4
•*\(-ktirn NaNc\
,_arfi            MA        \i Mitk.
         U6c) Att                c\Q         ff,mto\leoti,    from
 Pm\i e_kcf,AA                   was      R\wd     coko      \c\t,
 iQut
             (ner.
                                                      *\cs\c1a.
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 5 of 43 PageID 28


        DEPT 855    1160914019012
        PO BOX 4115
        CONCORD CA 94524                                                                                              National Credit Systems, Inc
        1 111111E111 111111E11111 11111 11111 11111 1111111E1 11111 11111 11111   1E11111P.O.
                                                                                   111111 1111 1111
                                                                                                    box 312125 Atlanta, GA 31131-2125
                                                                                                        Phone: (404) 629-2728•.
                                                                                                                                                 Toll Free:   (800) 459-1539
        ADDRESS SERVICE REQUESTED




     illiilillilililllillljilililiilliiiIliiliililliliilIlliiIiIliIjli
                        YOLANDA HARRIS
                        PO BOX 173505
                        TAMPA FL 33672-1505




 Current Creditor: MABRY MANOR APTS / 1701                                                                                                                                   January 15,        2019


 Balance: $2000.00
 Dear YOLANDA HARRIS,

 Your refusal to make suitable
                                 arrangements to satisfy the above referenced debt has resulted in your account
 being reviewed for additional recovery options available to our client in your state. Our
 reported this account to all three national credit bureaus, which is likely                 company has already
 rent, or secure favorable interest rates.                                   affecting your ability to obtain credit,

 If voluntary payment of this account is not
                                             made, we        recommend that our client proceed with additional
collection remedies available to them under the law. If may
                                                        our client elects to initiate a lawsuit and obtains a
judgment against you, they may pursue other lawful recovery options. Their options                            court
the following, based upon legal                                                           may include any or all of
                                procedures allowed your state:
                                                    in

1.     Garnishment of wages (states excluded: NC, SC, PA, TX)
2.                                     levies
3.     Liens       on     property
We encourage you to contact our office at
                                           your earliest opportunity, as our goal is to help facilitate a friendly
resolution of your account. Otherwise, you
                                              may submit payment for this account through our website
(www.nationalcreditsystems.com), by mail, or with our office over the phone.

Sincerely,                                                                                                             El .Xtonl:1
Lisa Manuel
                                                                                                                          -,
                                                                                                                               .F.I.:-.*:...,rj;ji, I         Use QR code to             gain
Collection          Representative                                                                                              ,r,R
                                                                                                                                       :...+14.,:
                                                                                                                                        •,.,27•3  wimmediate access for payment.
                                                                                                                                                    ww.nationalcreditsvstems.com
404-592-0225 800-440-4205                                                                                              ItlFr-             i
                                                                                                                                                  .5
                                                                                                                                               ,...




This communication from a debt collector is                                               an   attempt to   collect   a        debt and any information obtained
will be used for that Purpose.                                                                                                                                 ATI nn   4L   • • ne•nn•-,,
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 6 of 43 PageID 29

             IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                     CIVIL DIVISION
                                                                     1 9   =~~   @6i328
\\©\s\\¢bc>\       \-\s4P\<>\\s                                CASE NO.

                                                               DIVISION
Plaintiff(s)                                                                     ,--m   -rr-

VS


NQMQM Qreflfi                          fm%.Inc
ova          /-30E\       L0cl1~¢~*      4 ( u$         fflamw
Defendant(s)


                    NOTICE TO APPEAR FOR PRETRIAL CONFERENCE/MEDIATION

STATE OF FLORIDA NOTICE TO PLA1NTIFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served)                        .           . .    .
     .s-m (" 92  mearkne                TYFFL     Lackevd       ml    9>@E>E>\5    CRE; L vzmd
      l    lv                                                        ('l¢~              ' CDO ~
             " ' ` S l,.~                Ps'J=    4




YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the George Edge comb
Courthouse in Courtroom # 3 9 1   . located at 800 East Twiggs So., Tampa, FL 33602 n the Q        day of
                 SQA      Q        , 20 -598 at       Xdfqo @;PM for a PRETRIAL CONFERENC .
THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS, YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO No PROVEE INTERPRETES 0 TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.


          REQUESTS FQR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

                  If you are a person with a disability who needs any accommodation in
                  order to participate in this proceeding, you are entitled, at no cost to you, to
                  the provision of certain assistance. Please contact the ADA Coordinator,

     8
                  Hillsborough County Courthouse, 800 E. Twiggs St., Room 604, Tampa,
                  Florida 33602, (813) 272-7040, at least 7 days before your scheduled court
                  appearance, or immediately upon receiving this notification if the time
                  before the scheduled appearance is less than 7 days; if you are hearing or
                  voice impaired, call 711.




          Cocvl256 (Rev 06-08-10) Page 1 of 3
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 7 of 43 PageID 30


                         IMPUR TANT READ CAREFULLY
 THE CASE WILL NOTBE TRIEDAT THE PRETRLAL CQNFERENCEBUTMAYBE MEDLATEDAT
                                  THAT TIME.
      DO NOTBRING WITNESSES YOUMUSTAPPEAR INPERSON OR BYA TTORNEK

WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL
AMOUNTS FROM ZERO TO THE AMOUNT OF THE CLAIM W1TH0UT FURTHER
CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS..
INCLUDING COSTS. ATTORNEY FEES. ENTRY OF JUDGMENT. OR DISMISSAL.

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the ease dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled Without good cause and prior court approval.

  Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
                            brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
the names and addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial, and
estimate how long it will take to try the case.

                                                          Mediation
Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an
impartial and neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between
two or more parties, without prescribing what the resolution should be. It is an informal and non adversarial process with
the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement.

In mediation, decision making rest with the parties. Negotiations in county court mediation are primarily conducted by
the parties. counsel for each party may participate. However, presence of the counsel is not required. If a full agreement
is not reached at mediation, the remaining issues of the case will be set for trial. Mediation communications are
confidential and privileged except where disclosures are required or permitted by law.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




        Cocv1256 (Rev 06-08-10) Page 2 off
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 8 of 43 PageID 31

RIGHT TO VENUE. The law gives the person or company who has sued yOu the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]     where the contract was entered into.
[2]     if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]     if the suit is to recover property or to foreclosure a lien, where the progeny is located.
[4]     where the event giving rise to the suit occurred.
[5]     where any one or more defendant(s) sued reside.
[6]     any location agreed to in a contract.
[7]     in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must tile a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send.a copy to the Plaintiff(s) or Plaintiff's(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED ON        OGk>\oef           nO           MW 2 , 3 0291199
                                                                                                          *-
                                                                   PATFRANK                        =3i/>
                                                                                           -;*.2°*3`*-"
                                                                                       _.,-s~           "='~. 38

                                                                   As Clerk of Court 34% - -°=-424 .

                                                                   By:        /W
                                                                           A8334 us C1'
                                                                                           g__<g»-   'f
                                                                                 P y 4§3%;»>
                                                                           (813) 276_81003 ,»= i;z;ip1.g;3'62




        Cocvl256 (Rev 06-08-10) Page 3 off
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 9 of 43 PageID 32
             Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 10 of 43 PageID 33
                                  9




                                           r
            $HERIFF'S ENTRY OF SERVICE

            Marietta, Georgia         COBB COUNTY
                                                                                       23/4//s5
            Superior Coup D           State Court D                    J /N
                                                                        l

                                                2020 _f
                                                           1 30    PH 3: UP
                                                                                                                       KEEP \
            Attorney's Address

                                               imp.,




                                                                                       civil Action No.   9- 0 Q/ 398/
                                                                                       Date Filed




                                                                                         /, /MY
            Name and Address of Party to be Served

            W M`w/»f~/ ('£_¢=-dff §*>'»***'"=> 3/4,                                                            #Le-£»@»éf
            4          45/ lQa.K¢lff
            /6// 9 /564/6 LA./:E/4 /ask                                                                                                       Plaintiff

            /77//-8/29/+f2       G-/4 345067
                                                                                                                           VS.

                                                                                       /V/+9b1<1»f~/ 84=0+Ss/f~m Z f c ,
                                                                    Garnishee                                                               Defendant
.J
<
z
o           I have this day served the defendant                                                                             personally with a copy
co    EEL
m
low
            of the within action and summons.
a.


            I have this day served the defendant                                                                                            by leaving
3
co
            a copy of the action and summons at his most notorious place of abode in this County.
9
g     E1
6
z           Delivered same into hands of                                                         described as follows age, about                years,
            weight, about            pounds, height, about                  feet and     inches, domiciled at the residence of defendant.
z
Q
P           Served the defendant                                                                                                      a corporation
<
z
o
a D by leaving a copy of the within action and summons with
m
o
u           in charge of the office and place of doing business of said Corporation in this County.

d
<
            I have this day served the above styled affidavit and summons on the delendant(s) by posting a copy of the same to the door of the
            premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same in the United States
*U
as

            Mail irst Class in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate postage
2
|»-
            a ad thereon containing notice to the deiendant(s) to answer said summons at the place stated in the summons.

                                                     //4/
      W/Di\igent search made and defendant
                                                                                                          M-
w
u.l
z
o
z       not to be found in the jurisdiction of this Coup.
                                                                   3
            This     Z3                          day of    Jw           , 20  20
                                                                                   ;
                                                                                           We 4
                                                                                        '5 EI- _1,.\ 6k         DEPUW
                                                                                                                        ¢>'9@'9"
             SHERIFF DOCKET                                PAG E
                                                                                    nmi 01<» 1442>1 @couNTY GEORGIA
                                                                                aw g_33\:.3HS 09 Lou        -
                                                                                                          \v
             WHITE: C\erk     CANARY: Plaintiff Attorney     P\NK: Defendant
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 11 of 43 PageID 34

               IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                   CIVIL DIVISION
 \\O\¥\\4bR        \'\i\P\P\\S
                                                                              19 -             061328
                                                                    CASE NO.

                                                                    DIVISION
Plaintiff(s)

vs


N<>,\xQr\O        Qfeérl.        *\<ma,1n ¢
G¥¥\oee~ / 3061 LocV~c* Q. ( L».s<1. Vfl<mu¢l
Defendant(s)


                    NOTICE TO APPEAR FOR PRETRIAL CONFERENCE/MEDIATION

STATE OF FLORIDA NOTICE TO PLAINTlFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served)                                        .        .
     _Gm va;           WEC-¥r>(2      TEH Laczkml                    \i%\1 Re 88               C4256 L Qmd
     149.            nn\y                                                    ~r'\    »         '   ~ OO
           C o\\fc\\cns @fQ<<S¢r~fa:
                                 I
YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the George Edge comb
Courthouse in Courtroom #        73Q \    . located at 800 East Twiggs So.. Tampa. Fl. 33602       n the Q   day of
                 5anua           , 20 ,QQ at       \0'o<»        AWPM fore PRETRIAL CONFERENC

THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS, YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO NO PROVEE INTERPRETES O TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.


          REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

                  If you are a person with a disability who needs any accommodation in
                  order to participate in this proceeding, you are entitled, at no cost to you, to
                  the provision of certain assistance. Please contact the ADA Coordinator,
                  Hillsborough County Courthouse, 800 E. Twiggs St., Room 604, Tampa,
                  Florida 33602, (813) 272-7040, at least 7 days before your scheduled court
                  appearance, or immediately upon receiving this notification if the time
                  before the scheduled appearance is less than 7 days; if you are hearing or
                  voice impaired, call 711.




          Cocvl256 (Rev 06-08-10) Page l off
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 12 of 43 PageID 35


                         IMPOR TANT- READ CAREFULLY
 THE CASE WILL NOTBE TRIEDAT THE PRETRIAL CONFERENCEBUT MAYBE MEDIA TEDAT
                                  THAT TIME.
      Do NOTBRING WITNESSES YOU MUSTAPPEAR IN PERSON OR BYATTORNEY.

WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL
AMOUNTS FROM ZERO TO THE AMOUNT OF THE CLAIM WITHOUT FURTHER
CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS,
INCLUDING COSTS, ATTORNEY FEES, ENTRY OF JUDGMENT, OR DISMISSAL.

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the case dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled without good cause and prior court approval.

  Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
                            brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or pan of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
                                               tplt              trht
the names and ai d rise s o f your we tnesses, si u a e to the fac s a w e ll re q ire no proo f and well expdr
                                                                                                             e i e the tria l7 and
estimate how long it will take to try the case.

                                                           Mediation
Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an
impartial and neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between
two or more parties, without prescribing what the resolution should be. lt is an informal and non adversarial process with
the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement.

In mediation, decision making rest with the ponies. Negotiations in county coin mediation are primarily conducted by
the parties. counsel for each party may participate. However, presence of the counsel is not required. If a full agreement
is not reached at mediation, the remaining issues of the case will be set for trial. Mediation communications are
confidential and privileged except where disclosures are required or permitted by law.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




        Cocvl256 (Rev 06-08-IO) Page 2 off
          Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 13 of 43 PageID 36
      Q


RIGHT TO VENUE. The law gives the person or company who has sued you the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]         where the contract was entered into.
[2]         if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]         if the suit is to recover property or to foreclosure a lien, where the property is located.
[4]         where the event giving rise to the suit occurred.
[5]         where any one or more defendant(s) sued reside.
[6]         any location agreed to in a contract.
[7]         in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must file a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send a copy to the Plaintiff(s) or PlaintifFs(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED ON           089'Def            IO           uov 2, g0zupq

                                                                    PAT FRANK                  _§*""§jj.,
                                                                    As Clerk of e Court      - ,ga soul
                                                                                            - »~.   tx
                                                                    By:                              _
                                                                            As    pity ClérR{3;*._ .     "
                                                                            (813) 27 6- 8 10w£;§¢\2:13sics.n 4762




           Cocvl256 (Rev 06-08-10) Page 3 off
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 14 of 43 PageID 37


           IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                CIVIL DIVISION

                                              CASE NO. 19-CC-061328 Division I

YOLANDA HARRIS
              Plaintiff
VS



NATIONAL CREDIT SYSTEMS INC
                       Defendant(s)

              ALIAS SUMMONS/NOTICE TO APPEAR FOR PRETRIAL CONFERENCE

STATE OF FLORIDA NOTICE TO PLAINTIFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served) NATIONAL CREDIT SYSTEMS INC c/0 JOEL LOCKEY. 1311 PEBBLE CREEK RD
MARIETTA GA 30067,
YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the Edge comb Courtroom
301 3rd Fl located at 800 E. Twiggs Street, Tampa, Florida 33602 on the 31st dab of March.. 2020 at 10:00 AM for a
PRETRIAL CONFERENCE.

THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS; YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO NO PROVEE INTERPRETES O TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.

TRIBINAL KONTE A PA BAY ENTERPRET OSWA TRANSLATOR, OU SE RESPONSAB POU FOUNI PWOP
ENTEPRET OSWA TRANSLATOR OU.

        REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

If you are a person with a disability who needs any accommodation in order to participate
in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
Please contact the ADA Coordinator, Hillsborough County Courthouse, 800 E. Twiggs St.,
Room 604, Tampa, Florida 33602, (813) 272-7040, at least 7 days before your scheduled
court appearance, or immediately upon receiving this notification if the time before the
scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.

        SOLICITUDES DE ALOJAMIENTO POR PERSONAS CON DISCAPACIDAD

Si used as una persona minusvalida que necesita algun acomodamiento Para power
participar en Este procedimiento, used tine derecho, sin tenor gastos propos, a que se le
proves cierta ayuda. Tenga la amabilidad de ponerse en contactorcon el Coordinador de
ADA, Hillsborough County Courthouse, 800 E. Twiggs St., Sala 604, Tampa, Florida
33602, (813) 272-7040, por lo memos 7 Dias antes de la cite fijada Para so com parecencia
en los tribunals, o in mediatamente después de recibir ester notilicacion si el tempo antes
de la comparecencia que se ha program ado as memos de 7 Dias; si used tine
discapacitacion del lido o de la vow, llama al 711.
                                                            Electronically Filed: Hillsborough County/ l3"' Circuit
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 15 of 43 PageID 38




                DEMANN POU AKOMODASYON POU MOUN KI GEN ENFIMITE

Si ou se yon moon ki enfim ki bezwen akomodasyon pou w cab patisipe Nan pwosedi sa a,
ou gen dwa, san ou pa bezwen eye okenn lagan, pou w Gwenn yon seen éd. Tanpri
kontakte Hillsborough County Courthouse, 800 E. Twiggs St., Sal 604, Tampa, Florida
33602, (813) 272-7040, Kodonatris program Lwa Ameriken pou Moun ki Enfim yo Nan,
fee sa om en 7 joy an van dat ou gen randevou pou parent Nan Tribinal la, ova fe sa
imedyatman après ou fin resevwa konvokasyon an si dat ou gen pou w parent Nan tribunal la
miens passé 7 joy; si ou gen pwoblém pou w tande been ova pou w pale klé, rile 711.

                             IMPORTANT READ CAREFULLY
                       THE CASE WILL NOT BE TRIED AT THA T TIME.
          Do NOT BRING WITNESSES YOU MUSTAPPEAR IN PERSON OR BYATTORNEK

The Defendant(s) must appear in coin on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the case dismissed for lack of prosecution. A written MOTION or
ANSWER to the Coup by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled without good cause and prior court approval.

Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
the names and addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial, and
estimate how long it will take to try the case.

                                                          Mediation
Mediation may take place during the time scheduled for the pretrial conference. Whoever appears for a party must
have full authority to settle. Failure to have full authority to settle at this pretrial conference may result in the
imposition of costs and attorneys' fees incurred by the opposing party.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy
If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




                                                                   Electronically Filed: Hillsborough County/ l3"' Circuit
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 16 of 43 PageID 39


RIGHT TO VENUE. The law gives the person or company who has sued you the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[ll      where the contract was entered into.
[2]     if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]     if the suit is to recover property or to foreclosure a lien, where the property is located.
[4]     where the event giving rise to the suit occurred.
[5]      where any one or more defendant(s) sued reside.
[6]     any location agreed to in a contract.
[7]     in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must file a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send a copy to the Plaintiff(s) or Plaintiff's(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED at Tampa, Florida. Issued on January 30, 2020.


                                         PAL            !lLf3'6
                                        /ASA     _
                                               és;           .9
                                                            ;1v"r.
                                                                I



                                         Prepay            8541388 Jones, D< .f§E2lerl
                                         (813) 27




                                                                  Electronically Filed: Hillsborough County/ l3'*' Circuit
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 17 of 43 PageID 40


           IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                               CIVIL DIVISION

                                             CASE NO. 19-CC-061328 Division I

YOLANDA HARRIS
                      Plaintiff
VS



NATIONAL CREDIT SYSTEMS INC
                      Defendant(s)

              ALIAS SUMMONS/NOTICE To APPEAR FOR PRETRIAL CONFERENCE

STATE OF FLORIDA NOTICE TO PLAlNTlFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served) NATIONAL CREDIT SYSTEMS INC c/0 LISA MANUEL. 1311 PEBBLE CREEK RD
MARIETTA GA 30067,
YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the Edge comb Courtroom
301 3rd Fl located at 800 E. Twiggs Street, Tampa, Florida 33602 on the 31st dab of March, 2020 at 10:00 AM for a
PRETRIAL CONFERENCE.

THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS; YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO NO PROVEE INTERPRETES 0 TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE O TRADUCTOR.

TRIBINAL. KONTE A PA BAY ENTERPRET OSWA TRANSLATOR, OU SE RESPONSAB POU FOUNI PWOP
ENTEPRET OSWA TRANSLATOR OU.

        REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

If you are a person with a disability who needs any accommodation in order to participate
in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
Please contact the ADA Coordinator, Hillsborough County Courthouse, 800 E. Twiggs St.,
Room 604, Tampa, Florida 33602, (813) 272-7040, at least 7 days before your scheduled
court appearance, or immediately upon receiving this notification if the time before the
scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 71 1.

        SOLICITUDES DE ALOJAMIENTO POR PERSONAS CQN DISCAPACIDAD

Si used as una persona minusvalida que necesita algun acomodamiento Para power
participar en Este procedimiento, used tine derecho, sin tenor gastos propos, a que se le
proves cierta ayuda. Tenga la amabilidad de ponerse en contactorcon el Coordinador de
ADA, Hillsborough County Courthouse, 800 E. Twiggs St., Sala 604, Tampa, Florida
33602, (813) 272-7040, por lo memos 7 Dias antes de la cite iijada Para so com pa recencia
en los tribunals, o inmediatamente después de recibir ester notilicacion si el tempo antes
de la com parecencia que se ha program ado as memos de 7 Dias; si used tine
d iscapacitacion del lido o de la vow, llama al 71 l.
                                                           Electronically Filed: Hillsborough County/ 13"' Circuit
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 18 of 43 PageID 41




                DEMANN POU AKOMODASYON PGU MOUN KI GEN ENFIMITE

Si ou se yon moon ki enfim ki bezwen a komodasyon pou w cab patisipe Nan pwosedi sa a,
ou gen dwa, san ou pa bezwen                       eye okenn lagan, pou w Gwenn yon seen éd. Tanpri
kontakte Hillsborough County Courthouse, 800 E. Twiggs St., Sal 604, Tampa, Florida
33602, (813) 272-7040, Kodonatris program Lwa Ameriken pou Moun ki Enfim yo Nan,
fee sa om en 7 joy an van dat ou gen randevou pou parent Nan Tribinal la, ova fe sa
imedyatman après ou fin resevwa konvokasyon an si dat ou gen pou w parent Nan tribunal la
miens passé 7 joy; si ou gen pwoblém pou w tande been ova pou w pale klé, rile 711.

                            IMPORTANT READ CAREFULLY
                       THE CASE WILL NOT BE TRIED A T THA T TIME.
          DO NOT BRING WITNESSES- YOU MUSTAPPEAR INPERSON OR BYATTORNEK

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the case dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
pony or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled without good cause and prior court approval.

Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
the names and addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial, and
estimate how long it will take to try the case.

                                                          Mediation
Mediation may take place during the time scheduled for the pretrial conference. Whoever appears for a pony must
have full authority to settle. Failure to have full authority to settle at this pretrial conference may result in the
imposition of costs and attorneys' fees incurred by the opposing party.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy
If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




                                                                   Electronically Filed: Hillsborough County/ l3"' Circuit
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 19 of 43 PageID 42


RIGHT TO VENUE. The law gives the person or company who has sued you the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]      where the contract was entered into.
[2]     if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]     if the suit is to recover property or to foreclosure a lien, where the property is located.
[4]     where the event giving rise to the suit occurred.
[5]     where any one or more defendant(s) sued reside.
[6]     any location agreed to in a contract.
[7]     in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must file a WRITTEN request for transfer, in affidavit foci (sworn to
under oath) with the court 7 days prior to your first court date and send a copy to the Plaintiff(s) or Plaintiffls(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED at Tampa, Florida. Issued on January 30, 2020.                                           1\




                                         PAT 1
                                             er1 '>f :Me(
                                                                                       1

                                                                                           4*/WY
                                         Prep are§ By' ,rq,r*.         9119; Deputy   Turk
                                         (8 l 3) 276-816'<!"fI°#0vaa-¢°~§
                                                             \\\\\\\\`




                                                                Electronically Filed: Hillsborough County/ 13"' Circuit
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 20 of 43 PageID 43

             IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                     CIVIL DIVISION
                                                                     1 9   =~~   @6i328
\\©\s\\¢bc>\       \-\s4P\<>\\s                                CASE NO.

                                                               DIVISION
Plaintiff(s)                                                                     ,--m   -rr-

VS


NQMQM Qreflfi                          fm%.Inc
ova          /-30E\       L0cl1~¢~*      4 ( u$         fflamw
Defendant(s)


                    NOTICE TO APPEAR FOR PRETRIAL CONFERENCE/MEDIATION

STATE OF FLORIDA NOTICE TO PLA1NTIFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served)                        .           . .    .
     .s-m (" 92  mearkne                TYFFL     Lackevd       ml    9>@E>E>\5    CRE; L vzmd
      l    lv                                                        ('l¢~              ' CDO ~
             " ' ` S l,.~                Ps'J=    4




YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the George Edge comb
Courthouse in Courtroom # 3 9 1   . located at 800 East Twiggs So., Tampa, FL 33602 n the Q        day of
                 SQA      Q        , 20 -598 at       Xdfqo @;PM for a PRETRIAL CONFERENC .
THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS, YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO No PROVEE INTERPRETES 0 TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.


          REQUESTS FQR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

                  If you are a person with a disability who needs any accommodation in
                  order to participate in this proceeding, you are entitled, at no cost to you, to
                  the provision of certain assistance. Please contact the ADA Coordinator,

     8
                  Hillsborough County Courthouse, 800 E. Twiggs St., Room 604, Tampa,
                  Florida 33602, (813) 272-7040, at least 7 days before your scheduled court
                  appearance, or immediately upon receiving this notification if the time
                  before the scheduled appearance is less than 7 days; if you are hearing or
                  voice impaired, call 711.




          Cocvl256 (Rev 06-08-10) Page 1 of 3
    Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 21 of 43 PageID 44


                         IMPUR TANT READ CAREFULLY
 THE CASE WILL NOTBE TRIEDAT THE PRETRLAL CQNFERENCEBUTMAYBE MEDLATEDAT
                                  THAT TIME.
      DO NOTBRING WITNESSES YOUMUSTAPPEAR INPERSON OR BYA TTORNEK

WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL
AMOUNTS FROM ZERO TO THE AMOUNT OF THE CLAIM W1TH0UT FURTHER
CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS..
INCLUDING COSTS. ATTORNEY FEES. ENTRY OF JUDGMENT. OR DISMISSAL.

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the ease dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled Without good cause and prior court approval.

  Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
                            brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
the names and addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial, and
estimate how long it will take to try the case.

                                                          Mediation
Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an
impartial and neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between
two or more parties, without prescribing what the resolution should be. It is an informal and non adversarial process with
the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement.

In mediation, decision making rest with the parties. Negotiations in county court mediation are primarily conducted by
the parties. counsel for each party may participate. However, presence of the counsel is not required. If a full agreement
is not reached at mediation, the remaining issues of the case will be set for trial. Mediation communications are
confidential and privileged except where disclosures are required or permitted by law.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




        Cocv1256 (Rev 06-08-10) Page 2 off
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 22 of 43 PageID 45

RIGHT TO VENUE. The law gives the person or company who has sued yOu the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]     where the contract was entered into.
[2]     if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]     if the suit is to recover property or to foreclosure a lien, where the progeny is located.
[4]     where the event giving rise to the suit occurred.
[5]     where any one or more defendant(s) sued reside.
[6]     any location agreed to in a contract.
[7]     in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must tile a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send.a copy to the Plaintiff(s) or Plaintiff's(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED ON        OGk>\oef           nO           MW 2 , 3 0291199
                                                                                                          *-
                                                                   PATFRANK                        =3i/>
                                                                                           -;*.2°*3`*-"
                                                                                       _.,-s~           "='~. 38

                                                                   As Clerk of Court 34% - -°=-424 .

                                                                   By:        /W
                                                                           A8334 us C1'
                                                                                           g__<g»-   'f
                                                                                 P y 4§3%;»>
                                                                           (813) 276_81003 ,»= i;z;ip1.g;3'62




        Cocvl256 (Rev 06-08-10) Page 3 off
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 23 of 43 PageID 46

          \q,QQ »0L»\?>33                                 Q N \81c3~r\ f l

  Dear judge,

  I am bringing this company national credit solutions to court because I am in collections and I deny the
  allegations from this company. When I was sent to the first collection company called RADCO. I started
  paying them because I didn't know any better and they took my money and closed down with                 .
  instructions this other company NATIONAL CREDIT SYSTEMS took over. I called the number on the paper
  and spoke to a LISA MANUEL she states that I had to provide my debit card on file permanently to make
  a payment and I explained to her that her numbers were not accurate and I wasn't even sure this was
  suppose to be on my credit, I asked could I send check or money order and she got off the phone and
  sent me straight to collections. 1/22/2020 I went to the apartments MABRY MANOR 813-213-4274
  where I use to live to talk to the rent office manager and she stated that the old manager sent me to
  collections and they have no information on the collection company RADCO, and as of today they had to
  stop using NATIONAL CREDIT SOLUTIONS and she can't tell methe reason why. Judge I am currently
  homeless because 2,000 on your credit looks like an eviction and in the state of FLORIDA no one will
  rent to youas if you have committed murder. Please judge help me with this situation because I am a
  person who pays my bills and think these companies are committing fraud at the point.




                                                                                   Love, Yolanda Harris

                                                                                   813-369-1818

                                                                                   2/1/2019




                                                                                                           L..
                                                                                                                  <::a
                                                                                                                  we
                                                                                                                               rv
                                                                                                                              1'
                                                                                                            _1
                                                                                                                  CD          F71
                                                                                                                        - I    frm
                                                                                                           1      WE          .
                                                                                                       J         co           CU-4-I
                                                                                                        J        H\ J
                                                                                                       .>
                                                                                                                              g-*5fT.
                                                                                                 i"              -99          QTY]
                                                                                                      "`D        ""¥'f1'
                                                                                                                                  -;CJ
                                                                                                                              G
                                                                                                       .;        n.4
                                                                                                                  as          O
                                                                                                                              :gn
                                                                                                      TO            5         "4
                                                                                         I   a
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 24 of 43 PageID 47



                                IN THE COUNTY COURT IN AND FOR
                                I-IILLSBOROUGH COUNTY, FLORIDA
                                                CIVIL DIVISION
                                                                                                                      0
                 Case No. 19-CC-061328 Division I                                           e          l"7
                                                                                                       $3
                                                                                                                  .) C*

                                                                                                                  ;    \


          YOLANDA HARRIS,                                                                              :P
                                                                                                        no

          VS
                        Plaintiff(s)
                                                                                              E;        3             C3-n
                                                                                                                           O
                                                                                                         'U           O
          NATIONAL CREDIT SYSTEMS INC,
                                                                                                90
                                                                                                --'\     Q            gm
                         Defendant(s)
                                                                                                co           5;
                              ORDER To APPEAR FOR PRE-TRIAL HEARING

          To: YOLANDA HARRIS
              2517 E 3lST AVE APT B
               TAMPA FL 33610

                        YOU ARE HEREBY ORDERED To APPEAR before the Honorable Joelle
          Ann Ober, a Judge of the above captioned Court in the GEORGE EDGECOMB
          COURTHOUSE, EDGECOMB COURTROOM 301 3RD FL at 800 E. Twiggs Street, Tampa,
          FL 33602, 10:00 AM on June 16, 2020

                         AS YOU WERE PREVIOUSLY SERVED, with a Summons/Notice to Appear
          for Pretrial Conference for March 31, 2020 10:00 AM. you are required to appear at the above
          date and time. SHOULD YOU FAIL TO APPEAR AS HEREIN ORDERED, IT SHALL BE
          DETERMINED THAT YOU HAVE WAIVED YOUR RIGHT TO A HEARING.

                               IMPORTANT-READ CAREFULLY
                         THE CASE WILL NOT BE TRIED AT THAT TIME
                 DO NOT BRING WITNESSES-APPEAR IN PERSON OR BY ATTORNEY
          The defendant(s) must appear in court on the date specified in order to avoid a default judgment.
          The plaintiff(s) must appear to avoid haveng the case dismissed for lack of prosecution. A
          written MOTION or ANSWER to the court by the p1aintiff(s) or the defendant(s) shall not
          excuse the personal appearance of a party or its attorney at the PRETRIAL CONFERENCE.
          The date and time of the pretrial conference CANNOT be rescheduled without good cause and
          prior court approval. The purpose of the pretrial conference is to record your appearance, to
          determine
          if you admit all or part of the claim, to enable the court to determine the nature of the case, and to
          set the case for trial if the case cannot be resolved at the pretrial conference. You or your
          attorney should be prep arid t 0 confer with the court and to explain briefly the nature of your
          dispute, state what efforts have been made to settle the dispUte, exhi bit any documents necessary
          to prove the case,state the names and addresses of your witnesses, stipulate to the facts that will
          require no proof and will expedite the trial, and estimate how long it will take to try the case. I f
           you admit the claim, but desire additional time to pay, you must come and state the
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 25 of 43 PageID 48



          circumstances to the court. The coin may or may not approve a payment plan and withhold
          judgment or execution or levy.

          The court may order the parties to mediation. Mediation means a process whereby a neutral
          third person called a mediator acts to encourage and facilitate the resolution of a dispute between
          two or more parties. The mediation conference will take place immediately following the
          pretrial hearing unless otherwise ordered by the court. In no event shall the mediation conference
          be held more than fourteen days after the pretrial conference.

          RIGHT TO VENUE: The law gives the person or company who has sued you the right to
          file suit in any one of several places as listed below. However, if you have been sued in any
          place other than one of these places, you, as the defendant(s) have the right to request that
          the case be moved to a proper location or venue. A proper location or venue may be one of
          the following: l') where the contract was entered into; 2)if the suit is one unsecured
          promissory note, where the note is signed or where the maker resides; 3)if the suit is to
          recover property or to foreclose a lien, where the property is located; 4)where the event
          giving rise to the suit occurred; 5)where any one or more defendant(s) sued reside; 6)any
          location agreed to in a contract; 7)in an action or money due, if there is no agreement as to
          where suit may be filed, where payment is to be made. If you as the defendant(s) believe
          the plaintiff(s) has/have not sued in one of these correct places, you must appear on your
          court date and o.rally request a transfer or you must file a WRITTEN request for transfer,
          in an affidavit form (sworn to under oath) with the court 7 days prior to your first court
          date and send a copy to the plaintiff(s) or plaintiff(s)'s attorney, if any.


                         DONE AND ORDERED this                        day of   MAR 1 7 2020 ,20




                                                                       COUNTY JUDGE
          CC     P1aintiff(s)
                 Defendant(s)




                            i     IN MH
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 26 of 43 PageID 49



                                    IN THE COUNTY COURT IN AND FOR
                                    HILLSBOROUGH COUNTY, FLORIDA
                                             CIVIL DIVISION
                 Case No. 19-CC-061328 Division I                                                                  so
          YOLANDA HARRIS,
                                                                                           9             1¢
                                                                                                         8     CI.CL
                                                                                                                 ,r "
                         Plaintiif(s)                                                                    3ac   k>""
                                                                                                               <   :O
          VS

                                                                                               .
                                                                                                          :.    g,
                                                                                                                   ><

          NATIONAL CREDIT SYSTEMS INC,                                                                    -o
                         Defendant(s)                                                          '99        :¢ O93 O
                                                                                                   --i    ry C.-4
                                                                                                                 3m1
                                   ORDER To APPEAR FOR PRE-TRIAL HEARING                           (D      'f=-'

          To: NATIONAL CREDIT SYSTEMS INC
                C/O JOEL LOCKEY
                1311 PEBBLE CREEK Rl)
               MARIETTA GA 30067

                        YOU ARE HEREBY ORDERED T() APPEAR before the Honorable Joelle
          Ann Ober, a Judge of the above captioned Coup in the GEORGE EDGECOMB
          COURTHOUSE, EDGECOMB COURTROOM 301 3RD FL at 800 E. Twiggs Street, Tampa,
          FL 33602, 10:00 AM on June 16. 2020

                         AS YOU WERE PREVIOUSLY SERVED, with a Summons/Notice to Appear
          for Pretrial Conference for March 31, 2020 10:00 AM, you are requirked to appear at the above
          date and time. SHOULD YOU FAIL TO APPEAR AS HEREIN ORDERED, IT SHALL BE
          DETERMINED THAT YOU HAVE WAIVED YOUR RIGHT TO A HEARING.

                                IMPORTANT-READ CAREFULLY
                          THE CASE WILL NOT BE TRIED AT THAT TIME
                  DO NOT BRING WITNESSES-APPEAR IN PERSON OR BY ATTORNEY
          The defendant(s) must appear in court on the date specified in order to avoid a default judgment.
          The plaintiff(s) must appear to avoid having the case dismissed for lack of prosecution. A
          written MOTION or ANSWER to the court by the plaintiff(s) or the defendant(s) shall not
          excuse the personal appearance of a party or its attorney at the PRETRIAL CONFERENCE.
          The date and time of the pretrial conference CANNOT be rescheduled without good cause and
          prior court approval. The purpose of the pretrial conference is to record your appearance, to
          determine        .



          if you admit all or part of the cl aim, to enable the coin to determine the nature of the case, and to
          set the case for trial if the case cannot be resolved at the pretrial conference. You or your
          attorney should be prepared to confer with the court and to explain briefly the nature of your
          dispute, state what efforts have been made to settle the dispute, ex.i bit any documents necessary
          to prove the case, state the names and addresses of your witnesses, stipulate to the facts that will
          require no proof and will expedite the trial, and estimate how long it will take to try the case. I f




                               1
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 27 of 43 PageID 50



          you admit the claim, but desire additional time to pay, you must come and state the
          circumstances to the court. The court may or may not approve a payment plan and withhold
          judgment or execution or levy.

          The court may order the parties to mediation. Mediation means a process whereby a neutral
          third person called a mediator acts to encourage and facilitate the resolution of a dispute between
          two or more parties. The mediation conference will take place immediately following the
          pretrial hearing unless otherwise ordered by the court. In no event shall the mediation conference
          be held more than fourteen days after the pretrial conference.

          RIGHT TO VENUE: The law gives the person or company who has sued you the right to
          file suit in any one of several places as listed below. However, if you have been sued in any
          place other than one of these places, you, as the defendant(s) have the right to request that
          the case be moved to a proper location or venue. A proper location or venue may be one of
          the following: 1) where the contract was entered into; 2)if the suit is one unsecured
          promissory note, where the note is signed or where the maker resides; 3)if the suit is to
          recover property or to foreclose a lien, where the property is located; 4)where the event
          giving rise to the suit occurred; 5)where any one or more defendant(s) sued reside; 6)any
          location agreed to in a contract; 7)in an action or money due, if there is no agreement as to
          where suit may be filed, where payment is to be made. If you as the defendant(s) believe
          the plaintiff(s) has/have not sued in one of these correct places, you must appear on your
          court date and orally request a transfer or you must file a WRITTEN request for transfer,
          in an affidavit form (sworn to under oath) with the court 7 days prior to your first court
          date and send a copy to the plaintiff(s) or plaintiff(s)'s attorney, if any.

                                                                      day of MAR 172020 ,20
                         D()NE AND ORDERED this


                                                                  8~ff>»0f"'~ Dbrllu
                                                                       COUNTY JUDGE
          CC     Plaintiff(s)
                 Defendant(s)
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 28 of 43 PageID 51

             IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                     CIVIL DIVISION
                                                                     1 9   =~~   @6i328
\\©\s\\¢bc>\       \-\s4P\<>\\s                                CASE NO.

                                                               DIVISION
Plaintiff(s)                                                                     ,--m   -rr-

VS


NQMQM Qreflfi                          fm%.Inc
ova          /-30E\       L0cl1~¢~*      4 ( u$         fflamw
Defendant(s)


                    NOTICE TO APPEAR FOR PRETRIAL CONFERENCE/MEDIATION

STATE OF FLORIDA NOTICE TO PLA1NTIFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served)                        .           . .    .
     .s-m (" 92  mearkne                TYFFL     Lackevd       ml    9>@E>E>\5    CRE; L vzmd
      l    lv                                                        ('l¢~              ' CDO ~
             " ' ` S l,.~                Ps'J=    4




YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the George Edge comb
Courthouse in Courtroom # 3 9 1   . located at 800 East Twiggs So., Tampa, FL 33602 n the Q        day of
                 SQA      Q        , 20 -598 at       Xdfqo @;PM for a PRETRIAL CONFERENC .
THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS, YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO No PROVEE INTERPRETES 0 TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.


          REQUESTS FQR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

                  If you are a person with a disability who needs any accommodation in
                  order to participate in this proceeding, you are entitled, at no cost to you, to
                  the provision of certain assistance. Please contact the ADA Coordinator,

     8
                  Hillsborough County Courthouse, 800 E. Twiggs St., Room 604, Tampa,
                  Florida 33602, (813) 272-7040, at least 7 days before your scheduled court
                  appearance, or immediately upon receiving this notification if the time
                  before the scheduled appearance is less than 7 days; if you are hearing or
                  voice impaired, call 711.




          Cocvl256 (Rev 06-08-10) Page 1 of 3
    Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 29 of 43 PageID 52


                         IMPUR TANT READ CAREFULLY
 THE CASE WILL NOTBE TRIEDAT THE PRETRLAL CQNFERENCEBUTMAYBE MEDLATEDAT
                                  THAT TIME.
      DO NOTBRING WITNESSES YOUMUSTAPPEAR INPERSON OR BYA TTORNEK

WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL
AMOUNTS FROM ZERO TO THE AMOUNT OF THE CLAIM W1TH0UT FURTHER
CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS..
INCLUDING COSTS. ATTORNEY FEES. ENTRY OF JUDGMENT. OR DISMISSAL.

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the ease dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled Without good cause and prior court approval.

  Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
                            brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
the names and addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial, and
estimate how long it will take to try the case.

                                                          Mediation
Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an
impartial and neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between
two or more parties, without prescribing what the resolution should be. It is an informal and non adversarial process with
the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement.

In mediation, decision making rest with the parties. Negotiations in county court mediation are primarily conducted by
the parties. counsel for each party may participate. However, presence of the counsel is not required. If a full agreement
is not reached at mediation, the remaining issues of the case will be set for trial. Mediation communications are
confidential and privileged except where disclosures are required or permitted by law.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




        Cocv1256 (Rev 06-08-10) Page 2 off
      Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 30 of 43 PageID 53

RIGHT TO VENUE. The law gives the person or company who has sued yOu the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]     where the contract was entered into.
[2]     if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]     if the suit is to recover property or to foreclosure a lien, where the progeny is located.
[4]     where the event giving rise to the suit occurred.
[5]     where any one or more defendant(s) sued reside.
[6]     any location agreed to in a contract.
[7]     in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must tile a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send.a copy to the Plaintiff(s) or Plaintiff's(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED ON        OGk>\oef           nO           MW 2 , 3 0291199
                                                                                                          *-
                                                                   PATFRANK                        =3i/>
                                                                                           -;*.2°*3`*-"
                                                                                       _.,-s~           "='~. 38

                                                                   As Clerk of Court 34% - -°=-424 .

                                                                   By:        /W
                                                                           A8334 us C1'
                                                                                           g__<g»-   'f
                                                                                 P y 4§3%;»>
                                                                           (813) 276_81003 ,»= i;z;ip1.g;3'62




        Cocvl256 (Rev 06-08-10) Page 3 off
             Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 31 of 43 PageID 54
                                  9




                                           r
            $HERIFF'S ENTRY OF SERVICE

            Marietta, Georgia         COBB COUNTY
                                                                                       23/4//s5
            Superior Coup D           State Court D                    J /N
                                                                        l

                                                2020 _f
                                                           1 30    PH 3: UP
                                                                                                                       KEEP \
            Attorney's Address

                                               imp.,




                                                                                       civil Action No.   9- 0 Q/ 398/
                                                                                       Date Filed




                                                                                         /, /MY
            Name and Address of Party to be Served

            W M`w/»f~/ ('£_¢=-dff §*>'»***'"=> 3/4,                                                            #Le-£»@»éf
            4          45/ lQa.K¢lff
            /6// 9 /564/6 LA./:E/4 /ask                                                                                                       Plaintiff

            /77//-8/29/+f2       G-/4 345067
                                                                                                                           VS.

                                                                                       /V/+9b1<1»f~/ 84=0+Ss/f~m Z f c ,
                                                                    Garnishee                                                               Defendant
.J
<
z
o           I have this day served the defendant                                                                             personally with a copy
co    EEL
m
low
            of the within action and summons.
a.


            I have this day served the defendant                                                                                            by leaving
3
co
            a copy of the action and summons at his most notorious place of abode in this County.
9
g     E1
6
z           Delivered same into hands of                                                         described as follows age, about                years,
            weight, about            pounds, height, about                  feet and     inches, domiciled at the residence of defendant.
z
Q
P           Served the defendant                                                                                                      a corporation
<
z
o
a D by leaving a copy of the within action and summons with
m
o
u           in charge of the office and place of doing business of said Corporation in this County.

d
<
            I have this day served the above styled affidavit and summons on the delendant(s) by posting a copy of the same to the door of the
            premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same in the United States
*U
as

            Mail irst Class in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate postage
2
|»-
            a ad thereon containing notice to the deiendant(s) to answer said summons at the place stated in the summons.

                                                     //4/
      W/Di\igent search made and defendant
                                                                                                          M-
w
u.l
z
o
z       not to be found in the jurisdiction of this Coup.
                                                                   3
            This     Z3                          day of    Jw           , 20  20
                                                                                   ;
                                                                                           We 4
                                                                                        '5 EI- _1,.\ 6k         DEPUW
                                                                                                                        ¢>'9@'9"
             SHERIFF DOCKET                                PAG E
                                                                                    nmi 01<» 1442>1 @couNTY GEORGIA
                                                                                aw g_33\:.3HS 09 Lou        -
                                                                                                          \v
             WHITE: C\erk     CANARY: Plaintiff Attorney     P\NK: Defendant
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 32 of 43 PageID 55

               IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                   CIVIL DIVISION
 \\O\¥\\4bR        \'\i\P\P\\S
                                                                              19 -             061328
                                                                    CASE NO.

                                                                    DIVISION
Plaintiff(s)

vs


N<>,\xQr\O        Qfeérl.        *\<ma,1n ¢
G¥¥\oee~ / 3061 LocV~c* Q. ( L».s<1. Vfl<mu¢l
Defendant(s)


                    NOTICE TO APPEAR FOR PRETRIAL CONFERENCE/MEDIATION

STATE OF FLORIDA NOTICE TO PLAINTlFF(S) AND DEFENDANT(S) (Name & address of Defendant(s) to be
Served)                                        .        .
     _Gm va;           WEC-¥r>(2      TEH Laczkml                    \i%\1 Re 88               C4256 L Qmd
     149.            nn\y                                                    ~r'\    »         '   ~ OO
           C o\\fc\\cns @fQ<<S¢r~fa:
                                 I
YOU ARE HEREBY NOTIFIED that you are required to appear in person or by attorney at the George Edge comb
Courthouse in Courtroom #        73Q \    . located at 800 East Twiggs So.. Tampa. Fl. 33602       n the Q   day of
                 5anua           , 20 ,QQ at       \0'o<»        AWPM fore PRETRIAL CONFERENC

THE COUNTY COURT DOES NOT PROVIDE INTERPRETERS OR TRANSLATORS, YOU ARE RESPONSIBLE FOR
PROVIDING YOUR OWN INTERPRETERS OR TRANSLATORS.

LA CORTE DEL CONDADO NO PROVEE INTERPRETES O TRADUCTORES, USTED ES RESPONSABLE DE
PROVEER SU PROPIO INTERPRETE 0 TRADUCTOR.


          REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES

                  If you are a person with a disability who needs any accommodation in
                  order to participate in this proceeding, you are entitled, at no cost to you, to
                  the provision of certain assistance. Please contact the ADA Coordinator,
                  Hillsborough County Courthouse, 800 E. Twiggs St., Room 604, Tampa,
                  Florida 33602, (813) 272-7040, at least 7 days before your scheduled court
                  appearance, or immediately upon receiving this notification if the time
                  before the scheduled appearance is less than 7 days; if you are hearing or
                  voice impaired, call 711.




          Cocvl256 (Rev 06-08-10) Page l off
     Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 33 of 43 PageID 56


                         IMPOR TANT- READ CAREFULLY
 THE CASE WILL NOTBE TRIEDAT THE PRETRIAL CONFERENCEBUT MAYBE MEDIA TEDAT
                                  THAT TIME.
      Do NOTBRING WITNESSES YOU MUSTAPPEAR IN PERSON OR BYATTORNEY.

WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL
AMOUNTS FROM ZERO TO THE AMOUNT OF THE CLAIM WITHOUT FURTHER
CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS,
INCLUDING COSTS, ATTORNEY FEES, ENTRY OF JUDGMENT, OR DISMISSAL.

The Defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
Plaintiff(s) must appear to avoid having the case dismissed for lack of prosecution. A written MOTION or
ANSWER to the Court by the Plaintiff(s) or the Defendant(s) shall not excuse the personal appearance of a
party or its attorney at the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial
conference CANNOT be rescheduled without good cause and prior court approval.

  Any business entity recognized under Florida law may be represented at any stage of the trial court
proceedings by any principal of the business entity who has legal authority to bind the business entity or
any employee authorized in writing by a principal of the business entity. A principal is defined as being
an officer, member, managing member, or partner of the business entity. Written authorization must be
                            brought to the Pretrial Conference/Mediation.

The purpose of the pretrial conference is to record your appearance, to determine if you admit all or pan of the claim, to
enable the court to determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to explain briefly the nature of your
dispute, state what efforts have been made to settle the dispute, exhibit any documents necessary to prove the case, state
                                               tplt              trht
the names and ai d rise s o f your we tnesses, si u a e to the fac s a w e ll re q ire no proo f and well expdr
                                                                                                             e i e the tria l7 and
estimate how long it will take to try the case.

                                                           Mediation
Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an
impartial and neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between
two or more parties, without prescribing what the resolution should be. lt is an informal and non adversarial process with
the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement.

In mediation, decision making rest with the ponies. Negotiations in county coin mediation are primarily conducted by
the parties. counsel for each party may participate. However, presence of the counsel is not required. If a full agreement
is not reached at mediation, the remaining issues of the case will be set for trial. Mediation communications are
confidential and privileged except where disclosures are required or permitted by law.

If you admit the claim, but desire additional time to pay, you must come and state the circumstances to the court. The
court may or may not approve a payment plan and may withhold judgment or execution of levy.




        Cocvl256 (Rev 06-08-IO) Page 2 off
          Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 34 of 43 PageID 57
      Q


RIGHT TO VENUE. The law gives the person or company who has sued you the right to file suit in any one of several
places as listed below. However, if you have been sued in any place other than one of these places, you, as the
defendant(s) have the right to request that the case be moved to a proper location or venue. A proper location or venue
may be one of the following:

[1]         where the contract was entered into.
[2]         if the suit is on unsecured promissory note, where the note is signed or where the maker resides.
[3]         if the suit is to recover property or to foreclosure a lien, where the property is located.
[4]         where the event giving rise to the suit occurred.
[5]         where any one or more defendant(s) sued reside.
[6]         any location agreed to in a contract.
[7]         in an action for money due, if there is no agreement as to where suit may be filed, where payment is to be made.

If you as the Defendant(s) believe the Plaintiff(s) has/have not sued in one of these correct places, you must appear on
your court date and orally request a transfer or you must file a WRITTEN request for transfer, in affidavit form (sworn to
under oath) with the court 7 days prior to your first court date and send a copy to the Plaintiff(s) or PlaintifFs(s')
attorney, if any.

A copy of the statement of claim shall be served with this summons.

DATED ON           089'Def            IO           uov 2, g0zupq

                                                                    PAT FRANK                  _§*""§jj.,
                                                                    As Clerk of e Court      - ,ga soul
                                                                                            - »~.   tx
                                                                    By:                              _
                                                                            As    pity ClérR{3;*._ .     "
                                                                            (813) 27 6- 8 10w£;§¢\2:13sics.n 4762




           Cocvl256 (Rev 06-08-10) Page 3 off
    Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 35 of 43 PageID 58




                                   IN THE CIRCUITICOUNTY COl8T. 4: THE                       ..1§... -JUDICIAL CIRCUIT
                                                     IN AND FOR           I :            COUNTY, FLORIDA
                                                                                                                       19    :::u
                                                                                                                                     889328
        9 0194 of \4e¢2§2{s
      Plaintiff/Petitioner or lh the Interest of
                                                                                                               CASE NO.

      vs.
            M~ m¢,\           Cw<3J\ 8\14em8.fLSIne,, BIQEC-¥o2_ "Zx'oe\ Lael                                                                  and Lisa,
      Defendant//Respondent
                              APPLICATION FOR DETERMINATION OF CIVIL INDIGENT STATUS                                                          (*o        CIWOIWS Rf;
                                                                                                                                                                                           F'
      Notice to Applicant: If you qualify for civil indigence you must enroll in the clerk's office payment plan and paLe
      one-time administrative fee of $25.00. This fee shall not be charged for Dependency or Chapter 39 Terminatiéw of                                            <::>.

      Parental Rights actions.                                                                                         ~.¢
                                                                                                                                     4*"'i          23.
                                                                                                                                                                  ,Xi~
                                                                                                                                                                  ,fee Van
                                                                                                                                     L.   1

                                                                                                                                                    CD
      1. I have    I     dependents.(Include only thosepersons you list on your U.S. Income fax return.)                             q                            ;'*'=' 41 . 5


                                            <9Does your Spouse Work?...Yes
                                                                                                                                                       -KS!
                  Are you Married?. Yes                                                       No     Annual Spouse Income? $           "'
                                                                                                                                                    Y\)
      2. I have a net income of$         qw. ao
                                                                                                                                     4:             N             »--5

                                                            paid    weekly        g   every
                                                                                      _     two asks     semi-monthly     monthly    _iprly         other
                                                                                                                                                       -0          4"1"1'» ;"E';

      (Net income is your totalincome including salary wages, bonuses, commissions, allowances, overtime, fops and s                          ir pai      nts.     CJ
      minus deductions required by law and other court-ordered payments such as child support.)                                       "                Q?          4:-3-
                                                                                                                                                                   273
                                                                                                                                                       41"              4 grim
      3. I have other income paid weekly every two weeks                 semi-monthly monthly                 yearly     other                                           1        L

      (Circle "Yes" and fill in the amount if you have this kind of income, othen/vise circle "No')

      Second Job.                                 ..Yes $                                 Veterans' benefits..                                   ..Yes $
      Social Security benefits                                           C,               Workers compensation..                                 ..Yes $
               For you..                          .Yes $                                  Income from absent family members ..                   ..Yes $
               For child(ren) ..                  .Yes $                                  Stocks/bonds.                                          ..Yes $
      Unemployment compensation .
      Union payments ..
                                                   Yes $
                                                  ,Yes $
                                                                   _/                     Rental income..
                                                                                          Dividends or interest..
                                                                                                                                                 ...Yes $
                                                                                                                                                  ..Yes $
                                                                                                                                                                 4834.02          4
      Retirement/pensions ..
      Trusts.
                                                   .Yes $
                                                  ..Yes $
                                                                                          Other kinds of income not on the list..
                                                                                          Gifts.
                                                                                                                                                 ..Yes $          9                   83
                                                                                                                                                 ..Yes $

      I understand that I will be required to make payments for fees and costs to the clerk in accordance with §57.082(5), Florida Statutes,
      as provided by law, although 1 mad agree Q y more if I choose to do so.

f     4. I have other assets: (Circle 'j/es"and fall/ in the value of the pr party, othem/ise circle "No'9
      Cash..
      Bank account(s) ..
                                                 Yes $
                                               ,.Yes $
                                                                         M         Savings account ..
                                                                                   Stocks/bonds ..
                                                                                                                                                 ..Yes $
                                                                                                                                                 ..Yes $
      Certificates of deposit or                                                          Homestead Real Property*.                              ..Yes $
      money market accounts..                       Yes $                     a           Motor Vehicle*                                                  $      3JL'5'"
      Boats*                                      ,.Yes $                                 Non-homestead real property/real estate*




                            W
      *show loans on these assets in paragraph 5

      Check one: I     DO                expect to receive more assets in the near future. The asset is

      5. I have total liabilities and debts of $               as follows: Motor Vehicle $ 7) Dbl) , Home $
                                                                                                                    .1 Q             , Other Real
      Property $            , Child Support paid direct $                         , Credit Cards $             , Medical Bills $                 , Cost of
      medicines (monthly) $
      Other $

      6. I have a private. lawyer in this case..             Ye

      A person who knowingly provides false information to the clerk or the court in seeking a determination of indigent status under s. 57.082, F.S.
      commits a misdemeanor of the first degree, punishable as provided in s.775.082, F.S. or s. 775.083, S. I attest that the information I have
      provided on this application is true and accurate to the best of my knowledge.                             '

      si ad this       10       day of       % bee             20 9 .
      394-:qw                          JA 8o- 4 /=3» m@4o                                                    D             Q
                                                                                                     Sigma -e of App1icant f Indigents tams                        v
      Date of Birth                    Diver's License or ID Number                                  Pr1' ul1Lega1Name       old MDW                              \s

      86 6f>\c l72f)05 'l'@m81 _                                        2f3,Lfh9~                    Phone Number:        4818- 210,- 19318
      Address, P O Address, Street, City, State, Zip Code
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 36 of 43 PageID 59




                                                   CLERK s DETERMINATION X
                                                             9
                                                                                                                     W
  .Based on the iinformation in ti1isIApp1ication, I have determined the appleant to be ( Indigent (     8 81. `t?.§é:cording to s.
   57.082, F.S.                                                                                     f'e*?9 ---.1-P
                                                                                                    nu                  Q
   Datad fn'is            day of           \4 2 7., W % .                                         .- -\~
                                                                                                      * 1 *? ]7*-4'f
                                                                                                             94, .~ 4
                                       W

  This form was completed with the assistance onE
                                                                           Clerk ofthc Circuit
                                                                                '                      . 8~(5943
                                                                                                      .f
                                                                                                      ||| '5  9. 92
                                                                                                          - Pk -- '*"f
                                                                                               ' ' #A » li-'~
                                                                                                                  J           Q
                                                                                                                         -__:,<§..f
                                                    .Clerk/Deputy Clerk/Other authorized person. r ,""4';_; 3'f......,~"*\,._,.<.»"
                                                                                                           *r-- ,k,1'ar=='i___ ~="
  APPLICANTS FOUND NOT To BE INDIGENT MAY SEEK REVIEW BY A JUDGE BY As1aNG FOR §`Im-&izT§'G Tnvm.
  THERE IS NO FEE FOR THIS REVIEW.
  Sign here if you want the judge toreview the clerk's derision
                                                                                 DETERMINATION OF CIVIL INDIGENT STATUS WORKSHEET
                                                                                 Pursuant to Florida Statue 57.082(2), July 2009
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 37 of 43 PageID 60




                                                                                      Style of Suit.                                                                                                                                              TODAY'SDATE:            November 22, 2019
                                                                                                                            YOLANDA HARRIS                       -V5-           NATIONAL CREDIT SYSTEMS INC                                       CASE NUMBER: NEW CASE
                                                                                                                  PlaintifflPetitloner or in the Interest Of                    Defendan¢IRespondent
                                                                                 (D                                                                                                                    ®   DEPENDENTS
                                                                                      Cash                                                                              $0.00                              Number of Dependents            "1
                                                                                      Bank Accounts                                                                     $0.00                              Plus: Party                       1
                                                                                      Savings Account                                                                   $0.00                              TOTAL DEPENDENTS                 2                             GO TO NEXT STEP
                                                                                      Certificates of Deposit or Money Market Accounts                                  $0.00
                                                                                      Stocks/Bonds                                                                      $0.00 INDIGEN T
                                                                                      Boats                                                                             $0.00 A T THIS                     INCOME                                      HOW OFTEN?                    AMOUNT
                                                                                                                                                                                 POIN T G O
                                                                                                            TO TAL                                                      $0.00    TO STEP 2             ©   Amount of Net Income            $900.00 Bi-Weekly              26           $23,400.00
                                                                                 ®                                                                                                                         OTHER INCOME
                                                                                      Homestead Real Property (Value of)                                                $0.00                              Second Job                           $0.00 Veterans' benefit                      $0.00
                                                                                                                      Exempt for Homestead                          $0.00                                  Social Security benefits:                   Workers compensation                  $0.00
                                                                                                                                                                                                                                                       Income from absent
                                                                                                       SUBTOTAL                                                     $0.00                                               For You                  $0.00 family members                        $0.00
                                                                                      Non-Homestead Real Property/Real Estate (Value of)                             $0.00 INDIGENT                                For Child(ren)                $0.00 Stocks/bonds                          $0.00
                                                                                                                                                                            AT THIS                        Unemployment
                                                                                      Other Real Property (Loan Amount Due)                                         $0.00 PolNT- Go                        compensation                          $0.00 Rental income                       $835.00
                                                                                                                                                                                 TO STEP 3
                                                                                           NET EQUITY OF OTHER REAL PROPERTY                                        $0.00                                  Union payments                        $0.00 Dividends or interest                 $0.00
                                                                                                                                                                                                           Retirement/pension                    $0.00 Other kinds of income                 $0.00
                                                                                                                                                                                                           Trusts                                $0.00 Gifts                                 $0.00
                                                                                 ®                                                                                                                                                                     HOW OFTEN?
                                                                                      Motor vehicle (Value)                                                       $325.00                                  Total of Other Income           $835.00 . Monthly              12           $10,020.00
                                                                                      Motor Vehicle (Loan Amount Due)                                            $7,000.00 INDIGENT
                                                                                                NET EQUITY OF MOTOR VEHICLE                                     -$6,675.00 AT THIS                         TOTAL INCOME                                                               $33,420.00
                                                                                                             Exempt for Motor Vehicle                          ($5,000.00) POINT GO
                                                                                      FINAL NET EQUITY OF MOTOR VEHICLE                                        -$11,675.00        TO STEP 4                                               .FOR OFFICIAL. USE ONLSQ
                                                                                                                                                                                                            DETERMINATION OF INDIGENT STATUS BASED ON
                                                                                                                                                                                                             SECTION 4 OF THE WORKSHEET, THE PARTY IS: INDIGENTAT THIS POINT- GO
                                                                                 @                                                                                                                                                                                             TO STEP 5
                                                                                                       SECTION 1 TOTAL                                                  $0.00
                                                                                                       SECTION 2 TOTAL                                                  $0.00
                                                                                                                                                                                                            DETERMINATION OF INDIGENT STATUS BASED ON
                                                                                                       SECTION 3 TOTAL                                                  $0.00
                                                                                                                                                                                                             THE NUMBER OF DEFENDANTS (UP THROUGH 8)
                                                                                                           TOTAL                                                        $0.00                               AND TOTAL INCOME STATED IN SECTIONS 5 AND 6                        INDIGENT
                                                                                                                                                                                                                          OF THE WORKSHEET, THE PARTY IS:
                                                                                                                                                                                  INDIGENT
                                                                                      DETERMINATION OF INDIGENT STATUS BASED ON THE GRAND                                          AT THIS
                                                                                                                                                                                                                 THE FINAL DETERMINATION OF THE INDIGENT
                                                                                      TOTAL old ASSETS STATED IN SECTIONS 1,2, AND 3 oF THE                                      PolNT- Go
                                                                                                                                                                                                                                       STATUS FOR THE PARTY IS:
                                                                                                                                                                                                                                                                           INDIQENT
                                                                                      WORKSHEET, THE PARW IS:                                                                    To STEP5
                                                                                 Copy of CIVIL INDIGENT SCREENING AND STATUS WORKSHEET (2019)                                                                                                                         Effective Date: 01/1 1/2019
 Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 38 of 43 PageID 61




08/20/2020 04:04:15 PM Electronically Filed: Hillsborough County/13th Judicial Circuit.   Page 1
Filing # Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 39 of 43 PageID 62
         113647776  E-Filed 09/20/2020 11:19:47 PM


           IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                   CIVIL DIVISION

        YOLANDA HARRIS,

               Plaintiff,

             v.                                              CASE NO.: 19-CC-061328
        NATIONAL CREDIT SYSTEMS, INC.,

              Defendant.
        ____________________________________/

                                         NOTICE OF APPEARANCE

               NOTICE IS HEREBY GIVEN to YOLANDA HARRIS that Patrick K. Elliott. of the law

        firm, The Law Office of Patrick K. Elliott, PLLC, will be appearing as counsel for NATIONAL

        CREDIT SYSTEMS, INC. (“Defendant”). The undersigned requests that all future pleadings,

        notices and papers filed in this matter should be directed to the undersigned.

               Dated this September 20, 2020.


                                                      Respectfully submitted,


                                                      /s/ Patrick K. Elliott
                                                      PATRICK K. ELLIOTT
                                                      Florida. Bar Number: 1000970
                                                      THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                                      100 S. Ashley Drive, Suite 600
                                                      Tampa, FL 33602
                                                      Direct Dial: (813) 379-3090
                                                      Facsimile: (813) 433-5126
                                                      Email: elliottp@employmentandconsumerlaw.com
                                                      Email: assistant@employmentandconsumerlaw.com
                                                      Attorney for Plaintiff
                                                      ]
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 40 of 43 PageID 63




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 20, 2020, a true and correct copy of the

 foregoing will be furnished to the following pro se parties as follows:

        Yolanda Harris
        2517 E 31st Ave Apt B
        Tampa, FL 33610
        Via First Class Mail

                                              /s/ Patrick K. Elliott
                                              PATRICK K. ELLIOTT




                                                -2-
Filing # Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 41 of 43 PageID 64
         113647978  E-Filed 09/21/2020 12:02:05 AM


           IN THE COUNTY COURT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                   CIVIL DIVISION

        YOLANDA HARRIS,

               Plaintiff,

               v.                                            CASE NO.: 19-CC-061328

        NATIONAL CREDIT SYSTEMS, INC.,

              Defendant.
        _____________________________________/

                                           NOTICE OF REMOVAL

               PLEASE TAKE NOTICE THAT on this date, Defendant, National Credit Systems, Inc.

        (hereinafter, “NCS” or “Defendant”), hereby removes the above-captioned matter to the United

        States District Court, Middle district of Florida from the Thirteenth Judicial Circuit located in

        Hillsborough County, Florida, and in support thereof avers as follows:

               1.      Defendant National Credit Systems, Inc. is the Defendant in a civil action originally

        filed on or about November 22, 2019, in the Hillsborough County Court, Division I, Florida, titled

        Yolanda Harris v. National Credit Systems, Inc., docketed to case number 19-CC-061328.

               2.      This removal is timely under 28 U.S.C. § 1446(b). National Credit Systems, Inc.

        received service of process on Monday, August 31, 2020.

               3.      Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are copies of all process,

        pleadings and orders received by Defendant in the state court action.

               4.      The United States District Court for the Middle District of Florida, Tampa Division,

        has original jurisdiction over this action pursuant to 28 U.S.C. § 1331 because Plaintiff has filed

        claims against Defendant for purported violations of both the Fair Debt Collection Practices Act,

        15 U.S.C.§ 1692 et seq., and the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. Defendant
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 42 of 43 PageID 65




 vehemently denies Plaintiff’s allegations that Defendant improperly attempted to collect monies

 from Plaintiff and has improperly reported amounts on her credit report.

        5.      On this date, Defendant has provided notice to all parties and to the County Court

 in and For Hillsborough County, Florida, of this Notice of Removal.

        6.      As such, the parties shall proceed no further in this state court action unless and

 until the case is remanded pursuant to 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant removes this case to the United States District Court for the

 Middle District of Florida.

        Dated this September 20, 2020.

                                              Respectfully submitted,

                                              /s/ Patrick K. Elliott
                                              PATRICK K. ELLIOTT
                                              Florida. Bar Number: 1000970
                                              THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                              100 S. Ashley Drive, Suite 600
                                              Tampa, FL 33602
                                              Direct Dial: (813) 379-3090
                                              Facsimile: (813) 433-5126
                                              Email: elliottp@employmentandconsumerlaw.com
                                              Email: assistant@employmentandconsumerlaw.com
                                              Counsel for Defendant




                                                -2-
Case 8:20-cv-02213-CEH-AAS Document 2-3 Filed 09/21/20 Page 43 of 43 PageID 66




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 20, 2020, a true and correct copy of the

 foregoing will be furnished to the following pro se parties as follows:

        Yolanda Harris
        2517 E 31st Ave Apt B
        Tampa, FL 33610
        Via First Class Mail


                                              /s/ Patrick K. Elliott
                                              PATRICK K. ELLIOTT




                                                -3-
